DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 9, and 18 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 18 recite “a structural adhesive.” Given applicant has amended the adhesive to be “a structural adhesive” this suggests that there may be a difference between a “structural adhesive” and an “adhesive”. However, it is unclear from the disclosure how or if a structural adhesive layer differs from an adhesive layer. For sake of further examination, any adhesive disposed between glass and a substrate will be viewed as a structural adhesive.
	Claims 1 and 18 further recite “wherein the curved glass substrate is bonded to the elastomeric layer through the structural adhesive such that the curved glass substrate comprises bending stresses as a result of being cold-formed.” Wherein the curved glass substrate is bonded to the elastomeric layer suggests a structural limitation regarding the location of the adhesive however, such that the curved glass substrate comprises bending stresses as a result of being cold-formed suggests that the creation of the stresses by cold-forming results in the bonding. It is unclear what structure applicant intends to recite for the location of the adhesive. It is unclear if bonding through the adhesive limits the location of the adhesive to being between the curved glass substrate and elastomeric layer. Alternatively, it is unclear if the adhesive layer is disposed anywhere between the curved glass substrate and curved structural frame (e.g., below the elastomeric layer) and the curved glass substrate comprises bending stresses as a result of being cold-formed if the curved glass substrate is bonded to the elastomeric layer through the adhesive.
	For sake of further examination, either the adhesive being above the elastomeric layer or located at any position between the curved glass and frame will be viewed as meeting the claimed structure.
	Claim 18 recites the adhesive, there is insufficient antecedent basis for this limitation in the claim. For sake of further examination, the adhesive will be viewed as the structural adhesive
	Claims 2-7 and 19-20 are rejected as being dependent upon indefinite claims 1 or 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 1, from which claims 6 and 7 depend recites that the elastomeric layer has a Young’s modulus from 0.5 mPa to 10 mPa. However, claims 6 and 7 each recite a range broader than the range claimed in claim 1 (i.e., about 0.1 to about 20 MPa in claim 6 and about 0.5 to about 10 MPa in claim 7). Thus, each of claims 6 and 7 fail to further limit the subject matter of claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) and further in view of Bedell et al. (US 2014/0251548).
	Regarding claim 1, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). McFarland does not expressly teach the coefficient of thermal expansion of the curved glass is from 2 times less to 100 times less than a coefficient of thermal expansion of the curved substrate. However, McFarland teaches the substrate including metal such as steel or aluminum (0033) and the glass including alkali-aluminosilicate or borosilicate (0008) and these are the same materials exemplified in applicants specification (see 0015 and 0026). An overlapping range for coefficient of thermal expansion is expected.
	McFarland further discloses the glass applique including an anti-splinter film which includes a plastic film and adhesive layer formed on the bottom surface of the glass sheet and the plastic film bonded to the substrate (0043, Fig. 6A). McFarland teaches that the glass assembly is cold formed (0007). Given applicant’s specification teaches that by undergoing a cold-forming process bending stresses are caused in the glass-substrate (specification 0020), the cold-formed glass of McFarland would be expected to comprise bending stresses and the curved glass substrate be bonded to the plastic layer through the adhesive as claimed.
	McFarland does not disclose the plastic film being an elastomeric layer having a Young’s modulus that is from 0.5 to 10 MPa, and thickness from 0.5 to 1.0.
	Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063). The complaint layer having a Young’s modulus preferably between 100 kPa to 500 MPa (0062), overlapping the claimed modulus from 0.5 MPa to 10 MPa; and thickness from 10 µm to 5 mm (0068), overlapping the claimed thickness from 0.5 to 1.0 mm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an elastomeric layer having a Young’s modulus between 100 kPa to 500 MPa and thickness between 10 µm to 5 mm, as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state (0062).
	Regarding claim 2, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
	Regarding claim 3, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claims 4-5, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).
	Regarding claims 6 and 7, Bedell teaches the elastic material having a Young’s modulus of 0.1 MPa to 500 MPa (0062).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) in view of Fisher et al. (US 2017/0008377) and further in view of Bedell et al. (US 2014/0251548).
	Regarding claim 1, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). McFarland does not expressly teach the coefficient of thermal expansion of the curved glass is from 2 times less to 100 times less than a coefficient of thermal expansion of the curved substrate. However, McFarland teaches the substrate including metal such as steel or aluminum (0033) and the glass including alkali-aluminosilicate or borosilicate (0008) and these are the same materials exemplified in applicants specification (see 0015 and 0026). An overlapping range for coefficient of thermal expansion is expected.
	McFarland further discloses the glass applique including additional layers and/or films including an anti-splinter film which includes a plastic film and adhesive layer formed on the bottom surface of the glass sheet and bonded to the substrate (0043, Fig. 6A). McFarland teaches that the glass assembly is cold formed (0007). Given applicant’s specification teaches that by undergoing a cold-forming process bending stresses are caused in the glass-substrate (specification 0020), the cold-formed glass of McFarland would be expected to comprise bending stresses.
	McFarland does not disclose the plastic film being an elastomeric layer having a Young’s modulus that is from 0.5 to 10 MPa, and thickness from 0.5 to 1.0 or that a structural adhesive layer located intermediate the elastomeric layer and curved glass substrate.
	Regarding the structural adhesive layer, Fisher, in the analogous field of cold-formed glass laminates (0002), discloses a cold-formed complexly curved laminate wherein during a cold-forming process, pressure is applied to the laminate stack such that a first substrate, second substrate and interlayer/adhesive (instant structural adhesive) (0081) are pressed together and the first and second substrates are bonded together by the interlayer (0077). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include an interlayer as taught by Fisher between the curved glass structure and anti-splinter film of McFarland such that the curved glass substrate is bonded to the plastic layer through the interlayer, to bond the layers together (0081) as well as compensate for stresses on the layers surfaces (0083). 
	Regarding the elastomeric layer, Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063). The complaint layer having a Young’s modulus preferably between 100 kPa to 500 MPa (0062), overlapping the claimed modulus from 0.5 MPa to 10 MPa; and thickness from 10 µm to 5 mm (0068), overlapping the claimed thickness from 0.5 to 1.0 mm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be the elastomeric material having a Young’s modulus between 100 kPa to 500 MPa and thickness between 10 µm to 5 mm, as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state (0062).
	Regarding claim 2, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
	Regarding claim 3, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claims 4-5, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).
	Regarding claims 6 and 7, Bedell teaches the elastic material having a Young’s modulus of 0.1 MPa to 500 MPa (0062).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2017/0008377) and further in view of Hickman (US 4,978,405).
	Regarding claim 9, Fisher discloses a cold-formed complexly curved laminate (0002) comprising a first substrate (110) having a complexly curved shape, a second substrate (130) and interlayer (120; instant adhesive) bonded to both the first and second substrates (0023, Fig. 1). Fisher teaches one or both of the substrates being made of glass or a material other than glass (0036). Fisher further teaches arranging the first substrate in a stack with the interlayer and second substrate and applying pressure such that the second substrate (instant curved glass substrate) deforms to take on the shape of the first substrate (instant curved structural frame), and laminating the layer together by the cold-forming process (0077), resulting in stresses in the surfaces of the second substrate (0024).
	Fisher further does not disclose a matrix material at least partially disposed in the adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of Fisher to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Regarding claim 10, Fisher teaches the glass including soda lime, alkali aluminosilicate and alkali aluminoborosilicate glass (0035).
	Regarding claim 11, Fisher teaches that the material other than glass including plastic, metal, or ceramic (0036).
	Regarding claim 12, Hickman discloses the matrix material being metal (column 2, lines 65-68).
	Regarding claim 13, Hickman teaches the height of the mesh being substantially the same thickness as the thickness of the interlayer adhesive (column 3, lines 1-5).
	Regarding claim 14, Hickman teaches the mesh being fully embedded in the adhesive (column 3, lines 40-45).
	Regarding claim 15, Fisher and Hickman do not expressly teach the mesh being integrally formed and extending from the substrate (instant curved structural frame). However, it has been held that that the use of a one-piece construction is merely a matter of obvious engineering choice (MPEP 2144.04.V.B).
	Regarding claim 16, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) in view of Bedell et al. (US 2014/0251548) and further in view of Hickman (US 4,978,405).
	Regarding claim 18, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). McFarland does not expressly teach the coefficient of thermal expansion of the curved glass is from 2 times less to 100 times less than a coefficient of thermal expansion of the curved substrate. However, McFarland teaches the substrate including metal such as steel or aluminum (0033) and the glass including alkali-aluminosilicate or borosilicate (0008) and these are the same materials exemplified in applicants specification (see 0015 and 0026) a difference in coefficient of thermal expansion would have been expected.
	McFarland further discloses the glass applique including an anti-splinter film which includes a plastic film and structural adhesive layer formed on the bottom surface of the glass sheet and the plastic film bonded to the substrate (0043, Fig. 6A). McFarland teaches that the glass assembly is cold formed (0007). Given applicant’s specification teaches that by undergoing a cold-forming process bending stresses are caused in the glass-substrate (specification 0020), the cold-formed glass of McFarland would be expected to comprise bending stresses and the curved glass substrate be bonded to the plastic layer through the adhesive as claimed.
	McFarland does not disclose the plastic film being an elastomeric layer or a matrix material at least partially disposed in the structural adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Regarding the elastomeric layer, Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an elastomeric material layer, as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state (0062).
	Regarding the matrix material, Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of McFarland to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Regarding claim 19, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).
	Regarding claim 20, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) in view of Fisher et al. (US 2017/0008377) and further in view of Bedell et al. (US 2014/0251548).
	Regarding claim 18, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). McFarland teaches the substrate including metal such as steel or aluminum (0033) and the glass including alkali-aluminosilicate or borosilicate (0008) and these are the same materials exemplified in applicants specification (see 0015 and 0026) a difference in coefficient of thermal expansion would have been expected.
	McFarland further discloses the glass applique including additional layers and/or films including an anti-splinter film which includes a plastic film and adhesive layer formed on the bottom surface of the glass sheet and the plastic film bonded to the substrate (0043, Fig. 6A). McFarland teaches that the glass assembly is cold formed (0007). Given applicant’s specification teaches that by undergoing a cold-forming process bending stresses are caused in the glass-substrate (specification 0020), the cold-formed glass of McFarland would be expected to comprise bending stresses.
	McFarland does not disclose the plastic film being an elastomeric layer, that a structural adhesive layer located intermediate the elastomeric layer and curved glass substrate, or comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Regarding the structural adhesive layer, Fisher, in the analogous field of cold-formed glass laminates (0002), discloses a cold-formed complexly curved laminate wherein during a cold-forming process, pressure is applied to the laminate stack such that a first substrate, second substrate and interlayer/adhesive (instant structural adhesive) (0081) are pressed together and the first and second substrates are bonded together by the interlayer (0077). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include an interlayer as taught by Fisher between the curved glass structure and anti-splinter film of McFarland such that the curved glass substrate is bonded to the plastic layer through the interlayer, to bond the layers together (0081) as well as compensate for stresses on the layers surfaces (0083). 
	Regarding the elastomeric layer, Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be the elastomeric material, as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state (0062).
	Regarding the matrix material, Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of McFarland to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Regarding claim 19, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).
	Regarding claim 20, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).

Response to Arguments
Applicant’s argument filed 10/06/2022 have been fully considered.
Applicant’s arguments regarding the rejection over claims 9-16 have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant’s arguments regarding the rejection of independent claims 1 and 18 have been fully considered but they are not persuasive.

Applicant argues that the claims do not recite product by process.
	As amended the examiner agrees the claims do not recite product by process limitations.

Applicant argues that McFarland is completely silent on that “adhesive layer” attaching the glass substrate to a curved structural frame.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as amended do not recite a structure in which an adhesive layer attaches the glass substrate to the curved structural frame, only that the adhesive be disposed between the two layers.

Applicant argues that the Advisory Action completely ignores attachment of the glass to the frame through the adhesive imparts curvature to the glass and that paragraph 0020 of the specification teaches imparting curvature to a glass substrate results in an asymmetric surface compressive stress within the glass, a structural features implied by the imparted curvature. 
	The claims to not require curvature by the adhesive as argued by applicant. Applicant’s specification teaches cold-forming results in the bending stresses in the glass surface (see 0020). McFarland teaches cold-formed glass thus the glass of McFarland is expected to have bending stresses as claimed. As noted in the 112 rejection above, it is unclear what structure applicant is intending to claim regarding the location of the adhesive layer. Hence, in the interest of compact prosecution an additional 103 rejection over McFarland in view of Fisher in view of Bedell has been made.

In regards to Bedell applicant argues that there would not be motivation to incorporate an elastomeric layer because Bedell’s compliant material prevents the glass from curving rather than imparting curvature.
	Foremost, it is noted that the proposed modification of McFarland with Bedell is not incorporation of a layer but modification of the plastic layer already taught in McFarland to include elastomeric material as taught by Bedell. It is noted that the plastic layer of McFarland is part of an anti-splinter film (0043) and that the compliant material layer of Bedell helps improve surface quality after spalling. Thus clearly, the elastomeric material is a suitable material for the anti-splinter film taught in McFarland.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781